DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of orally administering one or more compositions to improve or maintain gastrointestinal health of an individual, method comprising: 
orally administering one or more cleanse compositions, wherein at least one of the cleanse compositions comprises: magnesium sulfate; and fruit juice, and wherein the fruit e comprises blueberry juice; and 
orally administering one or more renew compositions after administration of the one or more cleanse compositions, wherein at least one of the renew compositions comprises fiber and probiotic,
wherein administration of the one or more renew compositions after the administration of the one or more cleanse compositions improves or maintains gastrointestinal health of an individual, 
classified in CPC A23L 33/16 {Dietetic products comprising inorganic salts}.

II. Claims 10-14, drawn to a method of orally administering one or more compositions to improve or maintain gastrointestinal health of an individual, method comprising:  
Topically administering an oral probiotic composition to the mouth of an individual, wherein the oral probiotic composition comprises at least one first bacteria associated with oral health and at least one second bacteria associated with gastrointestinal health, and wherein the probiotic composition is administered via an immediate delivery vehicle; and 
orally administering a renew composition, wherein the renew composition comprises: at least 30 billion of one or more third bacteria, wherein the first bacteria comprises a high efficacy strain; and one or more fourth bacteria associated with lower gastrointestinal health; wherein the renew composition is administered via a delivery vehicle that inhibits release in the stomach of the individual;
wherein administration of the probiotic compositions with the administration of the cleanse compositions improves or maintains lower gastrointestinal health of an individual, 
Classified in CPC A23L 33/135 {dietetic treatment using probiotics}.


	III. Claims 15-20, drawn to a method of orally administering one or more compositions to improve or maintain gastrointestinal health of an individual, method comprising: 
Topically administering a dental powder to a mouth of an individual prior to administering an oral probiotic composition;
administering a mouthwash to lie mouth of the individual prior to administering the oral probiotic composition;
topically administering the oral probiotic composition, wherein the oral probiotic comprises at least one first bacteria associated with oral health and at least one second bacteria associated with gastrointestinal health, and wherein the probiotic composition is administered via an immediate delivery vehicle;
orally administering one or more maintenance compositions, wherein the one or more maintenance compositions comprise: blueberry fiber and probiotics,
	Classified in CPC A61P 1/02 {drugs for caries, periodontitis, etc}.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design, mode and operation. Invention I requires orally administering a cleanse composition comprising magnesium sulfate and fruit juice, and then orally administering a renew composition comprising fiber and probiotic.  On the other hand, Invention II requires topically administering to the mouth a probiotic composition comprising at least one first bacteria for oral health and at least one second bacteria for gastrointestinal health, and orally administering a renew composition comprising at least 30 billion of one or more third bacteria and one or more fourth bacteria for lower gastrointestinal health.   The two inventions require different method steps and utilize different compositions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design, mode and operation. Invention I requires orally administering a cleanse composition comprising magnesium sulfate and fruit juice, and then orally administering a renew composition comprising fiber and probiotic.  On the other hand Invention III require topically administering to the mouth a dental powder prior to administering an oral probiotic composition; administering a mouthwash prior to administering the oral probiotic composition, and topically administering the probiotic composition comprising at least one first bacteria for oral health and at least one second bacteria for gastrointestinal health, and orally administering a maintenance composition comprising blueberry fiber and probiotics. The two inventions require different method steps and utilize different compositions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design, mode and operation.  Invention II requires topically administering to the mouth a probiotic composition comprising at least one first bacteria for oral health and at least one second bacteria for gastrointestinal health, and orally administering a renew composition comprising at least 30 billion of one or more third bacteria and one or more fourth bacteria for lower gastrointestinal health.  On the other hand Invention III require topically administering to the mouth a dental powder prior to administering an oral probiotic composition; administering a mouthwash prior to administering the oral probiotic composition, and topically administering the probiotic composition comprising at least one first bacteria for oral health and at least one second bacteria for gastrointestinal health, and orally administering a maintenance composition comprising blueberry fiber and probiotics. The two inventions require different method steps and utilize different compositions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617